On the Merits.
Article 31 of the Constitution provides that:
“Every law enacted by the General Assembly shall embrace but one object, and that shall be expressed in its title.”
And the well-understood purpose of those provisions is that the title of a law, as read in the General Assembly and as published to the world, shall convey to those who may hear it read, or read it, a reasonably correct and adequate idea of the general character of the legislation covered by it, and shall not mislead, surprise, or confuse such persons, or others, into supporting, or acquiescing in, the enactment of a law concerning which they are wholly misinformed, or uninformed, or which deals with a variety of subjects which may be unrelated to each other and incongruous.
“The title of a law [the court has said] is not to be strictly or technically interpreted; if it states the object, according to the understanding of reasonable men, it satisfies the Constitution.” Mun’y. No. 3 v. Michoud, 6 La. Ann. 605.
Thus it has been held that the title of an act which declares its object to be to incorporate a city or town, fix its boundaries, and provide for its government sufficiently declares the purpose to authorize the levy *29and collection of municipal taxes. Slack v. Ray, 26 La. Ann. 675; City of Shreveport v. Jones, 26 La. Ann. 708. It has also been held that the announcement, in the title of an act, of the general subject legislated upon may be a sufficient declaration to cover any specific object which is germane to that subject, and the titles, “An act relative to crimes,” and .“An act relative to slaves,” have been held sufficient, respectively, to cover provisions denouncing and penalizing crimes generally, and crimes committed by slaves. State v. Jumel, 13 La. Ann. 400; State v. Henry, 15 La. Ann. 297.
[4] Again, where the object of an act is to amend a statute already in existence, or to amend a particular section of a statute, the title of which declares its object, it is sufficient that the title of the amending act shall refer to' the statute to be amended by its title, and declare the object to be to amend and re-enact such statute or section, but in such case, the statute or section to be revived or amended must be “re-enacted and published at length,” and the matter contained in the amending act must be germane to that contained in the other. Arnoult v. New Orleans, 11 La. Ann. 56, 57.
“A supplemental or amending act should indicate clearly in its title the act amended, and may be valid when referring, by chapter and section number oply, to the existing law. An amending act should set out its purpose generally, and must be germane to the original act of which it is an amendment.” 36 Cyc. pp. 1029, 1030, 1031.
“While it is true that new legislation upon a distinct and different subject-matter cannot be incorporated into an existing statute by way of amendment without mention being made of its object in the title, it is equally true that any subject-matter that is germane to the original text may be thus incorporated without being open to objection.” Williams v. Western Star Lodge, 38 La. Ann. 626.
“It is true that it had been often held that the title of a statute amending and re-enacting a certain article of the Codes, or a certain section of the Revised Statutes, sufficiently expresses the legislative intention. But such amendment should be limited in its 'scope to the subject-matter * * * to be amended. In such case the introduction of any new substantive matter not germane or pertinent to that contained in the original sections cannot be regarded as amendment thereto, but must be regarded as independent legislation upon a matter not expressed in the title of the act, and therefore void. The amendment of an act in general, or a particular section of an act, ex vi termini implies merely a change of its provisions upon the same subject to which the act or section relates (citing State v. Sugar Refining Co., 106 La. 565, 31 South. 181).” Beary v. Narrau, 113 La. 1038, 37 South. 961.
See, also, State v. Tolman, 124 La. 630, 50 South. 607, 134 Am. St. Rep. 514.
It will be remembered that Act 166 of 1855 is entitled “An act to establish a general system of free banking in the state of Louisiana,” that it deals exclusively with civil matters, and that neither its section 3, nor any other section, defines or penalizes any crime or offense. It is clear, therefore, that the title (of Act 150 of 1888) “An act to amend and re-enact section 3 of Act of March 15, 1855, entitled “An act to establish a general system of free banking in the state of Louisiana,” does not, within the meaning of the established doctrine upon that subject, express the purpose to inject into section 3 of Act 166 of 1855 a provision making it a felony for any officer, clerk, or agent of a bank to appropriate money or property to his own use, or to the use of others, since that provision is not germane to the subject-matter either of the section 3 or of the act in which it is contained. And as Act 95 of 1892 and Act 189 of 1902 rest, in that respect, upon Act 150 of 1888, they fall with their foundation.
It is said, however, that such a provision might originally have been included in Act 166 of 1855 without changing the title of that act, and that, what might have been put in originally may be added by way of amendment. Conceding it to be true, however (for the purposes of the argument only), that the title, as it stood, would originally have covered such a provision, the fact is that the provision was not put into the act, and hence that the act which the legislators of 1888 *31proposed to amend was an act dealing with matters of purely civil concern, into which they attempted to inject, with nothing in the title of the amending act to indicate such purpose, a provision malting it a felony for a clerk, officer, or agent of a bank to appropriate any money or property to his own use, or to the use of another, and imposing a heavier penalty therefor than was imposed by the existing law, for a similar offense, committed by any clerk, officer, or agent of any corporation or company, pubUo, or private. We take it, however that the reason that an act, or part of an act, may be amended by reference to its title, and by its re-enactment and publication, is that the legislators and the public at large are presumed to have some knowledge of an existing law, and hence, when their attention is called to such a law, by the reference to its title, contained in an amending act, they know, within certain limits, what they may expect; i. e., other provisions, germane, or relevant, to those which are to be amended. In the definition of the word “germane,” as given in Webster’s New International Dictionary, we find the added note: “An amendment must be germane. Barclay (Digest).”
But we do not understand that one is expected to indulge in conjectures as to what might have been included in a statute, under a particular title, but which the lawmakers omitted therefrom, and hence, as it appears to us, the question whether an amendment is germane depends, not upon what the statute to be amended might have contained, but upon what, in fact, it does contain, and it is no answer to the objection that the amendment is irrelevant to the matter that it purports to amend to say that other matter, to which it would be relevant, might have been included in the statute to be amended.
In the opinion heretofore handed down, it is held that the unconstitutionality of the amendment here in question leaves sections 905 and 907 of the Revised Statutes in force, and the case is remanded for further proceedings, but we failed to take any action in regard to the further ruling of the trial judge, quashing the indictment; and our former decree must be amended in that respect.
It is therefore ordered and adjudged that the motion to dismiss the appeal herein be denied; that the decree heretofore handed down be reinstated and made final, in so far as it affirms the ruling of the trial judge, holding paragraph 7 of section 1 of Act 189 of 1902 to be unconstitutional, and in so far as it remands the case for retrial of the motion to quash, first filed, and for further proceedings according to law, and that said decree be amended in so far as that it is now decreed that the ruling of the trial judge, quashing the indictment, be reversed.